DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent Application Publication No. 2020/0219855).
Regarding to claim 10, Chen teaches a micro light emitting diode (LED) display module comprising:
a plurality of micro LEDs (Fig. 10, elements 302; [0055], line 1);
a substrate on which the plurality of micro LEDs are disposed (Fig. 10, elements 307
a plurality of thin-film transistors provided in the substrate (Fig. 10; [0055], lines 5-6);
a plurality of electrode pads connected to each of the plurality of thin-film transistors (Fig. 11, elements 304; [0055], line 5); and
a plurality of connecting members configured to connect each of the plurality of micro LEDs to the plurality of electrode pads (Fig. 10, elements 303; [0055], line 4),
wherein the plurality of connecting members are spaced apart from each other (Fig. 10, the plurality of connecting members 303 are spaced apart from each other).
Regarding to claim 13, Chen teaches a light blocking layer configured to expose a light emitting surface of each of the plurality of micro LEDs and cover the substrate (Fig. 10, element 305; [0055], line 7, polyimide can block light).
Regarding to claim 14, Chen teaches each of the plurality of micro LEDs comprises a plurality of connecting pads facing the plurality of electrode pads (Fig. 10, the pad under micro LED 302), and wherein the plurality of connecting members each fill a space between the plurality of electrode pads and the plurality of connecting pads (Fig. 10, the plurality of connecting members 303 each fill a space between the plurality of electrode pads 304 and the plurality of connecting pads).
Regarding to claim 17, Chen teaches the plurality of micro LEDs comprise a red micro LED which emits red light, a green micro LED which emits green light, and a blue micro LED which emits blue light ([0037], lines 2-5), and wherein the red micro LED, the green micro LED, and the blue micro LED are sequentially arranged on the substrate ([0037], lines 2-5).
Regarding to claim 18, Chen teaches a display apparatus comprising:
a plurality of micro light emitting diode (LED) display modules ([0057], lines 1-3);
an arrangement member configured to support the plurality of micro LED display modules (Figs. 10); and
a housing to which the plurality of micro LED display modules and the arrangement member are fixed (Fig. 12, [0058], lines 1-4, the housing is the cover of the phone),
wherein each of the plurality of micro LED display modules comprises:
a plurality of micro LEDs (Fig. 10, elements 302; [0055], line 1),
a substrate on which a plurality of electrode pads are disposed and in which a plurality of thin-film transistors are disposed (Fig. 10, elements 307; [0055], lines 5-6, substrate 307 on which a plurality of electrode pads 304 are disposed and in which a plurality of thin-film transistors are disposed), and
a plurality of connecting members connecting each of the plurality of micro LEDs to the plurality of electrode pads (Fig. 10, elements 305; [0055], line 7), and
wherein the plurality of electrode pads are partially exposed through the plurality of connecting members (Fig. 10, the plurality of electrode pads 304 are partially exposed through the plurality of connecting members 305). 
Claims 10, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. Patent Application Publication No. 2017/0179097).
Regarding to claim 10, Zhang teaches a micro light emitting diode (LED) display module comprising:
a plurality of micro LEDs (Fig. 5E, elements 510);
a substrate on which the plurality of micro LEDs are disposed (Fig. 5E, elements 102);
a plurality of thin-film transistors provided in the substrate (Fig. 5E, elements 110
a plurality of electrode pads connected to each of the plurality of thin-film transistors (Fig. 5E, please also see attached figure); and
a plurality of connecting members configured to connect each of the plurality of micro LEDs to the plurality of electrode pads (Fig. 5E, please also see attached figure),
wherein the plurality of connecting members are spaced apart from each other (Fig. 5E, please also see attached figure).

    PNG
    media_image1.png
    376
    693
    media_image1.png
    Greyscale

Regarding to claim 14, Zhang teaches each of the plurality of micro LEDs comprises a plurality of connecting pads facing the plurality of electrode pads (Fig. 5E), and wherein the plurality of connecting members each fill a space between the plurality of electrode pads and the plurality of connecting pads (Fig. 5E, please also see attached figure).
Regarding to claim 17, Zhang teaches the plurality of micro LEDs comprise a red micro LED which emits red light, a green micro LED which emits green light, and a blue micro LED which emits blue light (Fig. 5E, elements 510R, 510B, 510G), and wherein the red micro LED, 
Regarding to claim 18, Zhang teaches a display apparatus comprising:
a plurality of micro light emitting diode (LED) display modules (Fig. 2E);
an arrangement member configured to support the plurality of micro LED display modules ([0057], line 3); and
a housing to which the plurality of micro LED display modules and the arrangement member are fixed ([0057], line 5, the housing is the cover of the smart phone),
wherein each of the plurality of micro LED display modules comprises:
a plurality of micro LEDs (Fig. 2E, please also see attached figure),
a substrate on which a plurality of electrode pads are disposed and in which a plurality of thin-film transistors are disposed (Fig. 2E, please also see attached figure), and
a plurality of connecting members connecting each of the plurality of micro LEDs to the plurality of electrode pads (Fig. 2E, please also see attached figure), and
wherein the plurality of electrode pads are partially exposed through the plurality of connecting members (Fig. 2E, please also see attached figure). 

    PNG
    media_image2.png
    319
    606
    media_image2.png
    Greyscale

Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jansen et al. (U.S. Patent Application Publication No. 2018/0175262).
Regarding to claim 10, Jansen teaches a micro light emitting diode (LED) display module comprising:
a plurality of micro LEDs (Fig. 23, elements 10 (R/G/B));
a substrate on which the plurality of micro LEDs are disposed (Fig. 23, element 400);
a plurality of thin-film transistors provided in the substrate ([0125], line 5);
a plurality of electrode pads connected to each of the plurality of thin-film transistors (Fig. 23, elements 420); and
a plurality of connecting members configured to connect each of the plurality of micro LEDs to the plurality of electrode pads (Fig. 23, elements 430),
wherein the plurality of connecting members are spaced apart from each other (Fig. 23, the plurality of connecting members 430 are spaced apart from each other).
Regarding to claim 17, Jansen teaches the plurality of micro LEDs comprise a red micro LED which emits red light, a green micro LED which emits green light, and a blue micro LED which emits blue light, and wherein the red micro LED, the green micro LED, and the blue micro LED are sequentially arranged on the substrate (Fig. 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 2020/0219855) in view of Uchiyama (U.S. Patent No. 6,767,763).
Regarding to claim 1, Chen teaches a method of manufacturing a micro light emitting diode (LED) display module, the method comprising:
stacking a connecting layer on a transfer substrate on which a micro LED is disposed (Figs 2-3, [0037], lines 1-4; [0041], lines 1-3, stacking connecting layer 210 on a transfer substrate 201 on which a micro LED 202 is disposed);
positioning the transfer substrate above a display substrate, in which a plurality of thinfilm transistors are formed, so that the micro LED faces the display substrate (Figs. 4-5, [0042], [0047], positioning the transfer substrate 201 above display substrate 207, in which a plurality of thinfilm transistors are formed, so that the micro LED 202 faces the display substrate 207
transferring, to the display substrate, the micro LED and a connecting member by using a laser transfer method (Figs. 4-5, [0045]-[0046], transferring, to the display substrate 207, the micro LED 202 and a connecting member, which is the white pad under chip 202, by using laser transfer method), wherein the connecting member is in contact with the micro LED and is separated from the connecting layer (Fig. 5, the connecting member (white pad under LED 202 in the figure) is in contact with the micro LED and is separated from the connecting layer 210).
Chen disclose the LED is bonded to the display substrate by having the connecting members bonded to the pads on the substrate using the electrical conductive bonding materials ([0047], lines 3-7).  However, Chen does not explicitly disclose heating the micro LED and compressing the micro LED against the display substrate to bond the micro LED to the display substrate by the connecting member.
Uchiyama discloses heating a die and compressing the die against a substrate to bond the die to the substrate by a connecting member (Figs. 4(a)-(b), column 3, lines 19-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Uchiyama to heat the micro LED and compress the micro LED against the display substrate to bond the micro LED to the display substrate by the connecting member in order to enhance bonding reliability (Uchiyama, column 1, lines 41-45)
Regarding to claim 2, Chen teaches the display substrate is divided into a first area and a second area, and the transferring the micro LED comprises transferring the micro LED to only the first area, leaving the second area reserved (Fig. 6). Chen does not disclose the second area reserved for an alternative micro LED in case that the micro LED transferred to the first area is defective, however, it would have been obvious to one having ordinary skill in the art before the KSR International Co. v Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)
Regarding to claim 3, Chen as modified results in the heating and compressing the micro LED comprises heating and compressing the micro LED to make a portion of the connecting member that is in contact with a first surface of the micro LED come into contact with a plurality of electrode pads provided on the display substrate and to make a portion of the connecting member that is in contact with a side surface of the micro LED form a curved portion without covering a light emitting surface of the micro LED (Uchiyama, Figs. 4(a)-(b)). 
Regarding to claim 4, Chen teaches comprising applying a light blocking layer on the display substrate to expose a light emitting surface of the micro LED and cover the display substrate (Fig. 5, element 205).
Regarding to claim 7, Chen teaches the positioning the transfer substrate comprises arranging the plurality of electrode pads disposed on the display substrate and connected to each of the plurality of thin-film transistors to each face a respective one of a plurality of connecting pads of the micro LED ([0047], lines 1-4).
Regarding to claim 8, Uchiyama teaches the connecting member comprises an anisotropic conductive film or anisotropic conductive paste (column 2, lines 60-64).
Regarding to claim 9, Chen teaches soldering members are provided on the plurality of connecting pads ([0047], line 4). Chen as modified results in the connecting member comprising a non-conductive material having a fluxing function (connecting member disclosed by Uchiyama comprises bonding resin contained in the conductive adhesive, which is a non-conductive material having a fluxing function) wherein the heating and compressing the micro LED comprises electrically connecting the plurality of electrode pads and the plurality of connecting pads through the soldering members (Fig. 5).
Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (U.S. Patent Application Publication No. 2018/0175262) in view of Uchiyama (U.S. Patent No. 6,767,763).
Regarding to claim 1, Jansen teaches a method of manufacturing a micro light emitting diode (LED) display module, the method comprising:
stacking a connecting layer on a transfer substrate on which a micro LED is disposed (Fig. 16, stacking connecting layer 30 on a transfer substrate 301G on which micro LED 10G is disposed);
positioning the transfer substrate above a display substrate, in which a plurality of thinfilm transistors are formed, so that the micro LED faces the display substrate (Fig. 16; [0125], lines 1-5, positioning the transfer substrate 301G above display substrate 400, in which a plurality of thinfilm transistors are formed, so that the micro LED 10G faces the display substrate 207);
transferring, to the display substrate, the micro LED and a connecting member by using a laser transfer method (Fig. 16, [0086], lines 14-17, transferring, to the display substrate 400, the micro LED 10G and a connecting member 30 by using laser 477), wherein the connecting member is in contact with the micro LED and is separated from the connecting layer (transferred portion of layer 30 is separated from the connecting layer 30).
430G).  However, Jansen does not explicitly disclose heating the micro LED and compressing the micro LED against the display substrate to bond the micro LED to the display substrate by the connecting member.
Uchiyama discloses heating a die and compressing the die against a substrate to bond the die to the substrate by a connecting member (Figs. 4(a)-(b), column 3, lines 19-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jansen in view of Uchiyama to heat the micro LED and compress the micro LED against the display substrate to bond the micro LED to the display substrate by the connecting member in order to enhance bonding reliability (Uchiyama, column 1, lines 41-45).
Regarding to claim 2, Jansen teaches the display substrate is divided into a first area and a second area, and the transferring the micro LED comprises transferring the micro LED to only the first area, leaving the second area reserved (Fig. 17). Jansen does not disclose the second area reserved for an alternative micro LED in case that the micro LED transferred to the first area is defective, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reserve the second area for an alternative micro LED in case that the micro LED transferred to the first area is defective in order to increase production yield, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Regarding to claim 3, Jansen as modified results in the heating and compressing the micro LED comprises heating and compressing the micro LED to make a portion of the 
Regarding to claim 5, Jansen teaches the transferring the micro LED comprises separating the micro LED from the transfer substrate by expanding an adhesive layer provided between the micro LED and the transfer substrate through heating using a laser irradiation method (Fig. 16, LED 10G is released from the transfer substrate 201 by laser energy, the laser energy makes adhesive layer 20 between the micro LED and the transfer substrate expanding due to natural expansion of materials under heat).
Regarding to claim 6, Jansen teaches the adhesive layer comprises a dynamic release layer ([0050], lines 1-5, the adhesive layer comprises a layer which absorptive a laser wavelength to release, thus it is a dynamic release layer).
Regarding to claim 7, Jansen teaches the positioning the transfer substrate comprises arranging the plurality of electrode pads disposed on the display substrate and connected to each of the plurality of thin-film transistors to each face a respective one of a plurality of connecting pads of the micro LED ([0125], lines 3-6).
Regarding to claim 8, Uchiyama teaches the connecting member comprises an anisotropic conductive film or anisotropic conductive paste (column 2, lines 60-64).
Regarding to claim 9, Jansen teaches soldering members are provided on the plurality of connecting pads ([0076], line 8). Jansen as modified results in the connecting member comprises a non-conductive material having a fluxing function (connecting member disclosed by Uchiyama comprises bonding resin contained in the conductive adhesive, which is a non-conductive material having a fluxing function) wherein the heating and compressing the micro LED comprises electrically connecting the plurality of electrode pads and the plurality of connecting pads through the soldering members (Fig. 16).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (U.S. Patent Application Publication No. 2018/0175262), as applied to claim 10 above.
Regarding to claim 12, Jansen teaches the substrate is divided into a first area and a second area, wherein the second area is configured to accept an alternative micro LED, and wherein the plurality of micro LEDs are each connected only to portions of the plurality of electrode pads provided in the first area (Fig. 16). Jansen does not disclose the second area is configured to accept an alternative micro LED in case that a micro LED transferred to the first area is defective, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the second area to accept for an alternative micro LED in case that the micro LED transferred to the first area is defective in order to increase production yield, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (U.S. Patent Application Publication No. 2018/0175262), as applied to claim 10 above, in view of Uchiyama (U.S. Patent No. 6,767,763).
Regarding to claim 11, Jansen does not explicitly disclose a side surface portion of each of the plurality of connecting members defines a curved surface, the side surface portion of each of the plurality of connecting members being in contact with a side surface of a respective micro LED. Uchiyama discloses disclose a side surface portion of each of the plurality of connecting 
Regarding to claim 14, Jansen does not explicitly disclose each of the plurality of micro LEDs comprises a plurality of connecting pads facing the plurality of electrode pads, and wherein the plurality of connecting members each fill a space between the plurality of electrode pads and the plurality of connecting pads. Uchiyama teaches each of the plurality of devices comprises a plurality of connecting pads facing the plurality of electrode pads, and the plurality of connecting members each fill a space between the plurality of electrode pads and the plurality of connecting pads (Fig. 4(a)-(b)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jansen in view of Uchiyama to comprise in each of the plurality of micro LEDs a plurality of connecting pads facing the plurality of electrode pads, and the plurality of connecting members each fill a space between the plurality of electrode pads and the plurality of connecting pads, in order to enhance bonding reliability (Uchiyama, column 1, lines 41-45).
Regarding to claim 15, Jansen as modified results in the plurality of connecting members comprise anisotropic conductive films or anisotropic conductive paste, and the plurality of 
Regarding to claim 16, Jansen as modified results in soldering members disposed between the plurality of electrode pads and the plurality of connecting pads and configured to electrically connect the plurality of electrode pads and the plurality of connecting pads to each other, wherein the plurality of connecting members comprise a non-conductive material having a fluxing function (Uchiyama, Fig. 4(a)-(b), thermal setting resin comprise a non-conductive material having a fluxing function).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828